Citation Nr: 1445385	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  12-08 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss, to include the propriety of the reduction from a 10 percent rating to a noncompensable rating, effective September 1, 2011.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.J. Turnipseed



INTRODUCTION

The Veteran had active military service from October 1969 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

Historically, in September 2010, the Veteran submitted an informal claim seeking a higher disability rating for service-connected bilateral hearing loss.  As a result of a VA examination conducted in October 2010, the RO issued a March 2011 rating decision which proposed to reduce his 10 percent rating for bilateral hearing loss to zero percent.  The proposed rating reduction was effectuated by a June 2011 rating decision and the zero percent rating was made effective September 1, 2011.  

In the Veteran's August 2011 notice of disagreement, he argued that his disability rating should be restored or increased based on new evidence submitted in support of his claim, and in his March 2012 substantive appeal, he specifically challenged the propriety of rating reduction.  The February 2012 statement of the case characterized the issue as an increased rating claim, but also addressed the propriety of the reduction in the reasons and bases for the continued denial.  Therefore, the Board has characterized the issue as shown on the first page of the decision.

In connection with this appeal, the Veteran was scheduled to testify at a personal hearing before a Decision Review Officer (DRO) at the RO in January 2012.  However, the Veteran agreed to an examination in lieu of the scheduled hearing, which was conducted in January 2012.  Accordingly, the Veteran's request for a DRO hearing is withdrawn.  

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals VA treatment records dated from December 2010 to March 2012, which were considered in the April 2012 supplemental statement of the case.  The remaining documents located in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

At the outset, the Board finds that relevant VA treatment records pertaining to the Veteran's bilateral hearing loss are not associated with the record.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Review of the record shows that the Veteran underwent audiometric testing in the VA clinical setting in September 2010.  While the pure tone thresholds are reported from the September 2010 audiometric testing, the treatment record does not contain the results of speech discrimination testing, to include whether such test used the Maryland CNC test.  The criteria for rating hearing impairment are based upon the results of the Maryland CNC test together with the results of pure tone audiometry tests.  38 C.F.R. § 4.85.  Therefore, on remand, the AOJ should attempt to obtain the Veteran's speech discrimination testing, particularly the results of the Maryland CNC test, conducted at the September 2010 appointment, if they are available.  

The Board further observes that the most recent VA treatment record is dated in March 2012.  Therefore, while on remand, updated VA treatment records from the West Texas VA Healthcare System should be obtained for consideration in this appeal, as they may contain information and evidence relevant to the increased rating claim on appeal.

Additionally, in July 2011, the Veteran submitted a statement from Dr. C.A., a doctor of audiology at All About Hearing, Inc., which states that the Veteran was seen for a hearing evaluation in May 2011.  While Dr. C.A. provided the Veteran's speech discrimination scores using the Maryland CNC test and stated that pure tone testing revealed normal sloping to severe sensorineural hearing loss on the left and moderate to severe mixed hearing loss on the right, the specific pure tone thresholds from that examination are not included in the record.  In such instances where missing information is "relevant, factual, and objective-that is, not a matter of  opinion-and where the missing evidence bears greatly on the probative value of the private examination report," VA is required to seek clarification from the professional who provided the examination report, either directly or through the claimant.  See Savage v. Shinseki, 24 Vet. App. 259, 270 (2011) (holding that the Board erred in failing to seek clarification as to whether a private audiologist used the Maryland CNC word list in performing speech recognition testing). As this information is needed to accurately evaluate the severity of the Veteran's hearing impairment during the appeal period, while on remand, the AOJ should request that the Veteran submit the information or authorize VA to contact Dr. C.A. and/or All About Hearing, Inc. to obtain the specific pure tone thresholds from the May 2011 hearing evaluation, if they are available.  

Finally, the Board notes that the Veteran was most recently afforded a VA examination in January 2012 in order to evaluate his bilateral hearing loss.  Therefore, after securing any additional records, the AOJ should review the file and conduct any additional development, to include affording the Veteran a contemporaneous examination, deemed necessary for the adjudication of his claim.

Accordingly, the case is REMANDED for the following action:

1. Associate with the record clinical records of the Veteran's VA treatment from the West Texas VA Healthcare System since March 2012.  The AOJ should also associate with the claims folder the results of speech discrimination testing conducted during audiometric testing in September 2010.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records.  

2. The AOJ should request that the Veteran submit the information or authorize VA to contact Dr. C.A. and/or All About Hearing, Inc. to obtain the specific pure tone thresholds from the May 2011 hearing evaluation, if they are available, as well as any other reports of hearing evaluation conducted since that time.  See July 2011 statement from Dr. C.A.  If the Veteran authorizes VA to obtain such records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

3. After securing any additional records, the AOJ should review the file and conduct any additional development, to include affording the Veteran a contemporaneous examination, deemed necessary for the adjudication of his claim.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



